         Case 1:19-cv-07992-PAE Document 37 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LISA PORRICELLI, on behalf of herself and
 all others similarly situated,
                                                                      19 Civ. 7992 (PAE)
                                       Plaintiff,
                        -v-                                                 ORDER

 MIDLAND CREDIT MANAGEMENT INC.,
 MIDLAND FUNDING, LLC, and ENCORE
 CAPITAL GROUP, INC., formerly MCM CAPITAL
 GROUP, INC.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Upon review of the briefing on the pending motion to compel arbitration, the Court notes

that defendants (“defendants” or “Midland”) have not provided the Court with the agreement

pursuant to which Midland was purportedly assigned the right to enforce the relevant arbitration

provision and class action waiver.

       Plaintiff notes that in every case on which Midland relies, either the assignee provided

the court with contractual language establishing the assignment or the plaintiff did not dispute

the assignment. Dkt. 32 at 11 n.9. Were the Court unable to grant Midland’s motion based on

the non-production of that agreement, however, the proper remedy would have been limited

discovery to determine the scope of the assignment provided by the relevant agreement. Id.

at 14–15. Notably, in the key case relied upon by plaintiff, Lance v. Midland Credit Mgmt. Inc.,

375 F. Supp. 3d 604, 613–14 (E.D. Pa. 2019), following such discovery, the court granted
         Case 1:19-cv-07992-PAE Document 37 Filed 05/27/20 Page 2 of 2



Midland’s renewed motion to compel, which attached the relevant agreement. Lance v. Midland

Credit Mgmt. Inc., No. 18 Civ. 4933 (MAK), 2019 WL 2143362 (E.D. Pa. May 16, 2019).1

       Accordingly, the Court directs Midland to file a supplemental declaration by Friday, May

29, 2020, attaching the assignment agreement and directing the Court to any relevant provisions.2

Plaintiff shall file a letter by Tuesday, June 2, 2020, informing the Court whether it continues to

oppose the motion to compel.



       SO ORDERED.




                                                             PaJA.�
                                                      __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: May 27, 2020
       New York, New York




1
  That agreement, see No. 18 Civ. 4933 (MAK), Dkt. 31-3, appears to be the same agreement
as—or, at the least, closely related to—the one at issue in this litigation. However, a district
court may take judicial notice of filings made in another court “not for the truth of the matters
asserted in the other litigation, but rather to establish the fact of such litigation and related
filings.” Kalimantano GmbH v. Motion in Time, Inc., 939 F. Supp. 2d 392, 404 (S.D.N.Y. 2013)
(quoting Liberty Mut. Ins. Co. v. Rotches Pork Packers Inc., 969 F.2d 1384, 1388 (2d Cir.1992)).
2
  To the extent the assignment agreement contains material both unrelated to the scope of the
assignment and justifying redaction, the Court grants permission for defendants to file the
unredacted assignment agreement electronically under seal—i.e., for Court-view only on ECF.
If defendants elect to so file, the Court further directs defendants promptly to file a lightly
redacted version of the assignment agreement publicly on ECF, also by May 29, 2020.


                                                 2
